                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

GERALD H. LOWERY, SR.                                                                  PLAINTIFF

v.                                    Civil No. 4:18-cv-04108

WARDEN JEFFIE WALKER, Miller County
Detention Center (MCDC); NURSE
S. KING, Head Nurse MCDC; NURSE
CHELSEA FOSTER, MCDC; NURSE
LONNIE REDFEARN, MCDC; DR.
TIMOTHY REYNOLDS, MCDC;
SHERIFF JACKIE RUNION; SOUTHERN
HEALTH PARTNERS, INC.; and
 MILLER COUNTY                                                                     DEFENDANTS

                                             ORDER

       Currently before the Court is Plaintiff’s Motion to Compel. (ECF No. 29). Defendants have

filed Responses in opposition to the motion. (ECF Nos. 30, 31).

       In his motion Plaintiff seeks production of “all corresponding audio/video to any

grievances’s including from 12*9*18 between 5:40 A.M. to 6:00 A.M.” (ECF No. 29, p. 17).          In

their responses to Plaintiff’s motion to compel, Defendants state no videos or audios exist and

Plaintiff has been informed of this on several occasions. (ECF No. 30, 31 at p. 1).

       Rule 34 of the Federal Rules of Civil Procedure provides for the production of documents

and things within “the responding party’s possession, custody or control.” Fed. R. Civ. P. 34 (a)(1).

Defendants cannot produce what does not exist. Accordingly, Plaintiff’s Motion to Compel (ECF

No. 29) is DENIED.

       IT IS SO ORDERED this 3rd day of April 2019.

                                              /s/Barry A. Bryant
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE 



 
